           Case 1:19-cr-00147-RC Document 7 Filed 03/22/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES                                          Case No. 19-CR-00147 (RC)

 v.

 MUN CHOL MYONG,
       Defendant.                                       Filed Under Seal

                                             ORDER

       The United States has filed a motion to unseal the case against Mun Chol Myong, and in

consideration of the motion, the Court finds that the requested unsealing is appropriate.

       The Court also finds that the United States has established that a compelling governmental

interest exists to justify the requested sealing of material that identifies co-defendants who have

otherwise not been arrested.

       It is, therefore, this 22nd day of March 2021,

       ORDERED that the motion to unseal is hereby GRANTED, and that the case against Mun

Chol Myong is unsealed;

       IT IS FURTHER ORDERED that a redacted Indictment shall be placed onto the public

docket, which is attached at Exhibit 1 to this Order;

       IT IS FURTHER ORDERED that all materials that relate to the other co-defendants in this

matter, including arrest warrants and other materials, shall remain SEALED until further order of

the Court; and

       IT IS FURTHER ORDERED that this motion and this Order be placed on the public docket

after the matter against Mun Chol Myong is unsealed.




                                                 3
           Case 1:19-cr-00147-RC Document 7 Filed 03/22/21 Page 2 of 2


                                                      Digitally signed by
                                                      G. Michael Harvey
                                                      Date: 2021.03.22
                                                      11:20:00 -04'00'
                                     G. MICHAEL HARVEY
                                     UNITED STATES MAGISTRATE JUDGE

Copy to:

Tejpal S. Chawla
Michael P. Grady
Assistant United States Attorneys




                                        4
